Proskauer, J.
Plaintiffs challenge as inadequate a verdict in their favor in an action to reeover the reasonable value of services rendered by them as attorneys in the defense of a libel suit. “ The pecuniary ability of the client ” is an element in determining the reasonable value of an attorney’s services. (Randall v. Packard, 142 N. Y. 47, 56.) Upon cross-examination of the defendant Abbott the plaintiff’s counsel sought to elicit the circulation of the defendant’s newspaper, its income, its financial standing, and asked a number of questions relevant to the impeachment of the witness’ testimony that the defendants would not have been able to respond in damages for a $35,000 verdict in the libel suit. In excluding this testimony the court remarked: “ There is no justification because a man is able to pay a bill, to charge him in excess of what is the reasonable value of the services rendered.” An exception was duly noted to this observation. Although the court shortly *277thereafter conceded that the defendant’s financial standing might be an element in appraising the value of the plaintiffs’ services, there was further exclusion of inquiry as to the corporation taxes and income taxes paid by the defendants and as to the circulation of the defendants’ newspaper.
These erroneous rulings require a reversal of the judgment.
The judgment and order should, therefore, be reversed and a new trial ordered, with costs to appellants to abide the event.
Finch and McAvoy, JJ., concur; Dowling, P. J., and Merrell, J., dissent.
Judgment and order reversed and a new trial ordered, with costs to appellants to abide the event.